                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  Charlene Bigelow, as Mother and Next Best
  Friend of Devin Lynch,

                                   Plaintiff,
                           v.                                    Case No. 18-cv-02055
  Thomas Dart, Sheriff Of Cook County,
  Correctional Officer Darrell Maloy (Star No.
  16247) and Cook County, Illinois,

                                   Defendants.

                 CHANGE OF FIRM NAME AND EMAIL ADDRESS

TO:     - See Attached Service List -

       PLEASE BE ADVISED that effective February 8, 2019 our firm name and email
address changed to:

                                     Wise Morrissey, LLC
                                   mlg@wisemorrissey.com
                                    js@wisemorrissey.com

        Our address, telephone number and fax number remain the same:

Name: Wise Morrissey, LLC                                 Attorney for: Plaintiff
Address: 161 North Clark Street, Suite 3250               City/State: Chicago, Illinois 60601
Telephone: 312-580-2040                                   Facsimile: 312-580-2041
Firm ID No.: 63527


STATE OF ILLINOIS )
                  )              SS
COUNTY OF COOK )

                                CERTIFICATE OF SERVICE

Under penalties as provided by law, pursuant to 735 ILCS 5/1-109, the undersigned certifies that
a true and accurate copy of this notice was served upon the party of record identified above in the
above cause by email on this 14th Day of March, 2019.

                                                                  Janie Sanford
                                   SERVICE LIST
                         Charlene Bigelow v. Thomas Dart, et al.
                               Case No.: 1:18-cv-02055
                                  Our File No.: 16-55

Attorneys for Defendant Thomas Dart,          Attorneys for Defendant, Cook County
Sheriff of Cook County and Darrell Maloy,     Lyle K. Henretty
Star #16247                                   Miguel E. Larios
Danielle Mikhail                              Cook County State’s Attorney
Cook County State’s Attorney’s Office         69 W. Washington St., 20th Floor
50 W. Washington Street                       Chicago, IL 60602
Richard J. Daley Center, Room 500             (312) 603-1426
Chicago, IL 60602                             Lyle.,henretty@cookcountyil.gov
Danielle.mikhail@cookcountyil.gov             Miguel.larios@cookcountyil.gov

Elaine Cindy Davenport
Gerald Michael Dombrowski
Robert Franklin Kunkel
Sanchez Daniels & Hoffman LLP
333 W. Wacker Drive, Suite 500
Chicago, IL 60606
(312) 641-1555
edavenport@sanchezdh.com
gdombrowski@sanchezdh.com
RKunkel@Sanchezdh.com

Anthony E. Zecchin
Hale Law LLC
53 West Jackson Blvd.
Suite 330
Chicago, IL 60604
azecchin@ahalelaw.com

Attorneys for Defendant Darrell Maloy, Star   Attorneys for Plaintiff, Charlene Bigelow
#16247                                        Patrick William Morrissey
John C. Coyne                                 Thomas G. Morrissey
Law Offices of John C. Coyne                  Thomas G. Morrissey, Ltd.
53 W. Jackson Blvd., Suite 1750               10150 S. Western Ave., Suite Rear
Chicago, IL 60604                             Chicago, IL 60643
(312) 583-9500                                (773) 233-7900
jcc@johnccoynelaw.com                         Patrickmorrissey1920@gmail.com
                                              tgmorrisseylaw@gmail.com
